IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-76,324-02



                      EX PARTE STEVEN LYNN LONG, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
  CAUSE NO. W05-52918-R(B) IN THE 265 TH JUDICIAL DISTRICT COURT
                         DALLAS COUNTY

       Per curiam.

                                           ORDER

       In October 2006, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and

sentence on direct appeal. Long v. State, No. AP-75,539 (Tex. Crim. App. Apr. 8, 2009)




       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                      Long–2

(not designated for publication). We denied relief on Applicant’s initial post-conviction

application for a writ of habeas corpus. Ex parte Long, No. WR-76,324-01 (Tex. Crim.

App. Mar. 7, 2012) (not designated for publication).

       On August 3, 2017, Applicant filed in the trial court his first subsequent

application for a writ of habeas corpus, in which he raised a claim that he is intellectually

disabled. After reviewing the application, this Court determined that the claim met the

dictates of Article 11.071 § 5, and we remanded the application to the trial court for a

review on the merits. Ex parte Long, No. WR-76,324-02 (Tex. Crim. App. June 27,

2018) (not designated for publication). The trial court held an evidentiary hearing on the

subsequent application in March 2020. At the hearing, State expert witness Dr. Jed

Falkowski essentially stated that he did not have sufficient evidence to determine that

Applicant was intellectually disabled. However, the State continued to investigate the

claim, including by employing a new expert, Dr. Kristi Compton.

       Meanwhile, the trial court ordered the parties to file proposed findings of fact and

conclusions of law by June 23, 2020. Applicant filed his proposed findings and

conclusions, but the State failed to do so.

       On January 13, 2021, because it had been two and a half years since we remanded

the application to the trial court, we ordered the trial court to resolve any remaining issues

in the case within 90 days from the date of the order, and we instructed the clerk to

thereafter immediately transmit the complete writ record to this Court. The trial court
                                                                                       Long–3

issued findings and conclusions on March 2, 2021, and the clerk thereafter transmitted the

record to this Court.

       Also in March 2021, the new State’s expert Compton was finally able to evaluate

Applicant in person and determined that Applicant is intellectually disabled. Given the

evaluation, the State has now reconsidered its position on Applicant’s intellectual

disability claim. Thus, on March 10, 2021, the parties jointly moved the trial court to

reopen the evidentiary hearing, and the State “noticed its withdrawal of [the first expert’s

(Falkowski’s)] prior testimony.” On March 30, 2021, the trial court denied the parties’

motion to reopen the evidentiary hearing, noting also that it would not allow the State to

withdraw Falkowski’s previously offered expert testimony, and it would not consider the

proffer of new evidence (from Compton) because it was untimely.

       Also on March 30, the parties filed a joint motion in this Court asking us to

remand the case to reopen the evidentiary hearing, or, alternatively, to allow the parties to

supplement the record directly in this Court. On April 26, 2021, the parties filed a joint

motion to stay the proceedings in this Court to allow the filing of additional evidence in

the trial court. Specifically, the parties request that they be allowed to supplement the

record with “Compton’s July 2020 and March 2021 reports and Dr. Compton’s testimony

about her findings.” The parties also appear to want this Court to explicitly allow the

withdrawal of Falkowski’s testimony.

       Because we have received Applicant’s Article 11.071 application from the district
                                                                                      Long–4

clerk, but have not filed and set the application, we will stay the proceedings in this Court

pending the filing of Compton’s reports in the trial court. See T EX. R. A PP. P. 73.7(b).

We leave the decision to the trial court whether to reopen the evidentiary hearing to allow

any testimony from Compton. We also uphold the trial court’s previous ruling

disallowing the withdrawal of Falkowski’s testimony.

       The State shall file Compton’s reports with the district clerk within 15 days of the

date of this order. The district clerk shall immediately send a copy of the filed reports to

the habeas judge and Applicant’s counsel. Within 45 days of receiving the filed reports

from the district clerk, the habeas judge shall: (1) determine whether to reopen the

evidentiary hearing, including any parameters on that hearing, if reopened; and (2) make

supplemental written findings of fact and conclusions of law regarding what effect, if any,

the reports, and any additional materials allowed to be filed by the trial court, have on

Applicant’s intellectual disability claim. Immediately thereafter, the district clerk shall

forward to this Court a supplemental record containing Compton’s filed reports, the

habeas court’s supplemental findings and conclusions, and, should the trial court reopen

the hearing, any additional documents filed, and the transcripts of any hearings. Any

extensions of this time shall be requested by the trial court and obtained from this Court.

       IT IS SO ORDERED THIS THE 9 TH DAY OF JUNE, 2021.

Do Not Publish